TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00280-CV



                Colonial American Casualty & Surety Company, Appellant

                                               v.

             Holly J. Gilman, Successor Dependent Administrator of the Estate
                         of Jack Lamar Walker, Deceased, Appellee


               FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY,
              NO. 60,359-A, HONORABLE GUY HERMAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant and appellee filed an agreed motion to vacate the probate court’s judgment

and dismiss this appeal because they have settled all issues between them and no longer desire to

pursue this appeal. In accordance with the agreement of the parties, the judgment of the probate

court is vacated and this appeal is dismissed with prejudice, with costs taxed against the party

incurring same. Tex. R. App. P. 42.1(a)(2).




                                     Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed on Agreed Motion

Filed: June 24, 2004